      Case: 1:19-cv-04659 Document #: 1 Filed: 07/11/19 Page 1 of 4 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PLUMBERS’ PENSION FUND, LOCAL 130, U.A.,                    )
PLUMBERS’ WELFARE FUND, LOCAL 130, U.A.,                    )
THE TRUST FUND FOR APPRENTICE AND                           )
JOURNEYMAN EDUCATION AND TRAINING,                          )
LOCAL 130, U.A., PLUMBERS’ RETIREMENT                       )
SAVINGS PLAN FUND, LOCAL 130, U.A., and the                 )
PLUMBERS’ DEFINED CONTRIBUTION FUND,                        )
                                                            )    Case No.:
                                                            )
                             Plaintiffs,                    )
                                                            )
         v.                                                 )
                                                            )
P.J. FAZIO PLUMBING & HEATING COMPANY,                      )
                                                            )
                             Defendant.                     )

                                           COMPLAINT

         Plaintiffs, the PLUMBERS’ PENSION FUND, LOCAL 130, U.A., et al., by its attorney,

Michael J. McGuire and the law firm of Gregorio ♦ Marco, complain of the Defendant, P.J.

FAZIO PLUMBING & HEATING COMPANY, and allege as follows:


         1.    This action arises under Section 502 of the Employee Retirement Income Security

Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185). Jurisdiction is

founded on the existence of questions arising thereunder.



         2.    The PLUMBERS’ PENSION FUND, LOCAL 130, U.A, et. al. (collectively

referred to as the “Local 130 Trust Funds”) receive contributions from numerous employers

pursuant to Collective Bargaining Agreements between the employers and the CHICAGO

JOURNEYMEN PLUMBERS’ LOCAL UNION 130, U.A., ("Local Union 130").

         3.    The Local 130 Trust Funds are multi-employer plans as defined under 29 U.S.C.

§1002.
       Case: 1:19-cv-04659 Document #: 1 Filed: 07/11/19 Page 2 of 4 PageID #:1




       4.      The Trust Funds are administered in Chicago, Illinois and venue is proper in the
Northern District of Illinois.


       5.      The Defendant is an employer engaged in an industry affecting commerce, which

entered into a Collective Bargaining Agreement whose terms require Defendants to pay fringe

benefits to the Trust Funds.


       6.      The Agreement and the Collective Bargaining Agreements also bind the

Defendant to the provisions of the Agreement and Declarations of Trust which created the

Plumbers’ Local 130, U.A. Trust Funds ("Trust Agreements"). A true and correct copy of the

Memorandum of Agreement binding Defendant to the terms of the CBA and Trust Agreements

is attached as Exhibit 1.


       7.      The Defendant is required to make contributions to the Local 130 Trust Funds for

each hour worked by its Plumber employees at the rate and in the manner specified in the

Collective Bargaining Agreement and Trust Agreements. In addition, the Defendant is required

to make contributions to the Local 130 Union measured by the hours worked by Plumber

employees and/or Local 130 members at the rate and in the manner specified in the Collective

Bargaining Agreement and Trust Agreements for the Local 130 Trust Funds. The Defendant is

also liable for subcontracting plumbing work covered by the CBA to a company, which does not
pay the contributions.


       8.      The CBA requires the Defendant to submit its books and records to an auditor

selected by the Fringe Benefit Funds to determine whether the Defendant is complying with its

contract obligations concerning fringe benefits being paid, wages being paid, and dues

deductions being paid.


       9.      The CBA and Trust Agreements provide that employers who do not timely pay all
contributions are also liable for liquidated damages, interest, audit fees and attorney fees.




                                                  2
      Case: 1:19-cv-04659 Document #: 1 Filed: 07/11/19 Page 3 of 4 PageID #:1




        10.    The Defendant, P.J. FAZIO PLUMBING & HEATING COMPANY breached

the provisions of the Collective Bargaining Agreement and Trust Agreement by failing to remit

all fringe benefit contributions due for the period of April 1, 2015 through September 30, 2018,

as revealed by a fringe benefit compliance audit for that time period.


        11.    The Defendant P.J. FAZIO PLUMBING & HEATING COMPANY breached the

provisions of the Collective Bargaining Agreement and Trust Agreement by failing to submit

fringe benefit reports and contributions for the months of May 2019 forward.


       12.     As a result of said breaches, the Defendant is also liable to the plaintiffs for the

following ancillary damages on top of the fringe benefit contributions:

               a. Attorneys’ fees and costs pursuant to the CBA, Trust Agreements and 29
                  U.S.C. §1132(g)(2);

               b. Liquidated damages and interest pursuant to the Trust Agreements and 29
                  U.S.C. §1132(g)(2); or

               c. Double interest pursuant to 29 U.S.C. §1132(g)(2), whichever is greater.

       WHEREFORE, Plaintiffs pray:

       A.      That the Defendant be ordered to pay all fringe benefit contributions shown to be
               due in the audit for the time period of April 1, 2015 through September 30, 2018.

       B.      That the Defendant be ordered to remit fringe benefit contribution report and pay
               all contributions shown to be due for the months of May 2019 forward.

       C.      That the Defendant be ordered to pay the attorney and audit fees and costs
               incurred by the Plaintiffs.

       D.      That the Defendant be ordered to pay liquidated damages and interest or double
               interest.

       D.      That Plaintiffs have such other and further relief as by the Court may be deemed
               just and equitable all at the Defendant's cost.




                                                 3
        Case: 1:19-cv-04659 Document #: 1 Filed: 07/11/19 Page 4 of 4 PageID #:1




                                        By: ___/s/ Michael J. McGuire__
                                             MICHAEL J. MCGUIRE
Michael J. McGuire
ARDC# 6290180
Gregorio ♦ Marco
Attorney for Plaintiffs
2 N. LaSalle St., Suite 1650
Chicago, IL 60602
312/263-2343




                                           4
